Citation Nr: 0627023	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability. 

2.  Entitlement to a disability evaluation in excess of 40 
percent for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2004 and 
June 2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The December 2004 rating 
decision denied entitlement to a disability evaluation in 
excess of 40 percent for residuals of a neck injury.  The 
June 2005 rating decision denied entitlement to service 
connection for a bilateral hip disability.

Service connection for residuals of a neck injury was grated 
in a March 2000 Board decision.  A September 2000 rating 
decision implemented the Board decision and assigned a 10 
percent rating to the neck disability from July 3, 1996.  In 
a July 2003 rating decision, a 30 percent rating was assigned 
to the neck disability from March 28, 2002.  In an April 2004 
rating decision, a 40 percent rating was assigned to the neck 
disability from December 5, 2003.  In July 2004, the veteran 
filed a claim for an increased rating.  

In the June 2005 notice of disagreement, the veteran raises 
the issue of entitlement to service connection for a low back 
disability.  This issue is referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for a 
bilateral hip disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




FINDING OF FACT

The service-connected residuals of a neck injury are 
principally manifested by tenderness to palpation of the 
cervical spine, paraspinous spasms, some guarding, flexion of 
the cervical spine to 5 degrees, extension from one to 5 
degrees, lateral flexion from 2 to 5 degrees on the right and 
left, X-ray findings of degeneration at C3-4 and C4-5 with 
spurring enroaching the foramina bilaterally, and 
incapacitation; there is no objective evidence of ankylosis 
of the entire spine.  


CONCLUSION OF LAW

The criteria for a 60 percent disability evaluation for 
residuals of a neck injury have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could substantially comply 
with the VCAA by issuing a fully compliant section 5103 
notification before readjudicating the claim.  Id. at 1333-
1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2004, prior to the 
initial adjudication of the increased rating claim.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate the claim for a higher 
rating, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  Regarding element (4), 
degree of disability, the veteran received proper notice with 
respect to that crucial element in the February 2005 
statement of the case and in a June 2006 letter form the RO.  
Regarding element (5), effective date, in the June 2006 
letter, the veteran was advised how VA determines an 
effective date.  The Board also notes that any lack 
advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus, there 
can be no effective date to assign.  

The Board finds that the duty to assist has been met.  The 
veteran's service medical records are associated with the 
claims file.  VA treatment records from the VA medical 
facility in Dallas dated from May 2003 to November 2005 have 
been obtained.  The veteran reported that he only received 
treatment at the VA medical facility in Dallas.  There is no 
identified relevant evidence that has not been accounted for.  
The veteran was afforded VA examinations in November 2004 and 
August 2005 to evaluate the severity of the service-connected 
disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court has interpreted Francisco as meaning that the most 
recent, or "current", medical findings are to be given 
precedence over past examinations in adjudicating claims for 
a rating increase after an initial rating has been assigned 
in a final VA decision.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005). 

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2005).


Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Analysis

The competent evidence of record supports the assignment of a 
60 percent rating for the service connected residuals of a 
neck injury under Diagnostic Code 5243, formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  (2005).  The Board finds that the cervical spine 
disability may be rated under this diagnostic code since 
there is evidence of disc degeneration in the cervical spine.  
A June 2003 x-ray examination revealed degeneration at C3-4 
and C4-5 with spurring enroaching on the foramina 
bilaterally.  A June 2003 Magnetic Resonance Imaging revealed 
cervical neuroforminal narrowing of the cervical spine at C4-
5.  

The medical evidence of record shows that the veteran 
reported having daily pain in the neck with occasional 
radiation of the pain to his arms.  Upon VA examination in 
January 2004, there was tenderness to palpation of the 
posterior cervical musculature.  Range of motion for the 
cervical spine was flexion, extension and lateral flexion to 
5 degrees.  A VA treatment record dated in March 2004 shows 
that the veteran had rotation to the cervical spine to 20 to 
30 degrees.  In April 2004, the veteran underwent trigger 
point injections to control the pain.  An October 2004 VA 
pain clinic treatment record notes that the veteran was 
started on methadone for the neck and back pain.  It was 
noted that the veteran had been started on cyclobenzaprine 
for pain relief during a recent emergency room visit.  Upon 
VA examination in November 2004, flexion of the cervical 
spine was to 5 degrees.  It was noted that the veteran had 
decreased range of motion of the cervical spine.  

Upon VA examination on August 2, 2005, the VA examiner 
examined concluded that the veteran was incapacitated all of 
the time in the past 12 months.  The examiner based this 
medical opinion upon the examination and the evidence showing 
that the veteran has been under treatment at the pain 
management clinic and he was treated with Methadone and 
Cyclobenzaprine three times a day for most of the past year.  
The examiner noted that the range of motion of the spine was 
extremely limited with additional limitation following 
repetitive use.  There was definite objective evidence of 
limited motion, spasm, weakness and tenderness in all areas 
of the spine including the cervical spine.  Examination 
revealed that range of motion of the trunk was flexion to 5 
degrees, extension to 1 degree, and right and left side 
bending was to 2 degrees.  There was persistent high-grade 
involuntary paraspinous lumbar, thoracic, and cervical 
paraspinous spasm.  This medical evidence is sufficient to 
meet the criteria for a 60 percent rating under Diagnostic 
Code 5243, since the medical evidence shows that the veteran 
has incapacitating episodes due to the cervical spine 
disability having a total duration of at least 6 weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.   

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 60 percent for the 
residuals of a neck injury under the rating criteria for 
diseases and injuries to the spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2005).  In order for a rating 
in excess of 60 percent to be assigned under the rating 
criteria, the evidence must establish unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242 (2005).  The medical evidence of record does not 
document unfavorable ankylosis of the entire spine.  As 
discussed in detail above, the VA examinations establish that 
while the veteran has extreme limitation of motion of the 
entire spine, he still has motion.  There is no ankylosis of 
the cervical spine or the entire spine.  The Board concludes 
that the preponderance of the evidence is against a 
disability evaluation in excess of 60 percent for the 
service-connected residuals of a neck injury under the rating 
criteria for spine disabilities.   

The Board also has considered whether a disability evaluation 
in excess of 60 percent is warranted in the orthopedic and 
neurological manifestations of the cervical spine disability 
are rated separately.  The VA examination reports dated in 
2004 and 2005 note that the veteran had complaints of 
radiating pain from the neck down the arms.  There were 
absent elbow reflexes and some loss of sensation in the 
fingers on the left and right hands.  However, the August 
2005 VA examination report indicates that neurological 
findings were non-diagnostic.  The medical evidence does not 
identify separate neurological manifestations of the cervical 
spine disability that can be rated separately from the 
orthopedic manifestations.  Thus, the Board finds that a 
disability evaluation in excess of 60 percent for residuals 
of a neck injury is not warranted on the basis of rating the 
neurologic disabilities and orthopedic disabilities 
separately.  38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243.   

The record establishes that the AOJ rated this disability by 
analogy, since the veteran does not have actual ankylosis of 
the cervical spine.  The Board has carried the analogy over 
to the issue of incapacitating episodes.  The VA examiner 
failed to establish the amount of bed-rest that had been 
ordered or should have been ordered.  However, the examiner 
did describe the extent of incapacitation.  The Board was 
left with the choices of seeking further medical 
clarification, rating by analogy as did the AOJ or ordering 
the AOJ to seek review for an extra-schedular evaluation.  
The Board concludes that rating by analogy provides the best 
and most appropriate outcome.

In conclusion, the Board finds that the evidence supports the 
assignment of a 60 percent rating for the service-connected 
residuals of a neck injury under Diagnostic Code 5243.  The 
appeal is granted to that extent.  

ORDER

Entitlement to a 60 percent disability evaluation for 
residuals of a neck injury is granted.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  An examination is necessary when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  However, a veteran is 
competent to report a continuity of symptomatology.  Charles 
v. Principi, 16 Vet. App. 370 (2002).   

Regarding the claim for service connection for a bilateral 
hip disability, the Board finds that another VA medical 
examination is necessary.  The veteran was afforded a VA 
examination in August 2005 in order to determine whether the 
current low back disability is related to an in-service fall 
and injury.  It does not appear from the examination report 
that the examiner considered whether the veteran has a 
current bilateral hip disability due to the in-service fall 
and injury.  The examiner noted that the veteran now had pain 
in the cervical spine, thoracic spine, both hips, and low 
back.  The examiner indicated that the extent, nature, and 
injuries sustained in the veteran's original fall appeared to 
account for multi-level trauma and the veteran's course of 
continuing problems ever since now ended up as a total and 
permanent disability.  The examiner stated that this was 
strong evidence that the veteran's current problems are much 
more than 50 percent likely directly related to and the 
result of the veteran's original fall injury in service.  The 
Board finds that it is unclear from the opinion if the 
examiner included hip pain as one of the veteran's current 
and continuing problems.  The Board notes that the examiner 
did not provide a medical opinion as to whether the veteran 
has a bilateral hip disability directly related to and the 
result of the in-service fall.  

The VA treatment records show that the veteran sought 
treatment for hip pain and the hip symptoms may be associated 
with the low back disability.  An April 2004 VA treatment 
record indicates that the veteran reported having left sided 
hip pain in addition to the neck and shoulder pain.  He 
described the hip pain as sharp and stabbing in nature and he 
stated that the pain radiated down the left leg.  Examination 
revealed that the left sacroiliac joint provocation test was 
positive.  The assessment was left sacral iliac joint 
dysfunction and left lumbar radiculopathy.  A July 2004 VA 
treatment record notes that the assessment was chronic low 
back pain secondary to sacroiliac joint dysfunction and L4-L5 
annular tear and left lower radiculopathy.  The Board finds 
that another VA examination and medical opinion is needed to 
determine whether the veteran has a current hip disability 
due to the in-service injury or proximately due to or the 
result of the service-connected residuals of injury.      

The record shows that the veteran reported that he was 
treated for hip and back pain at the VA medical facility in 
Dallas.  The claims file does not include treatment records 
from this facility from November 2005.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment for a 
bilateral hip disability and back 
disability from the Dallas VA medical 
facility from November 2005 to present.   

2.  The veteran should be afforded an 
examination to determine the nature and 
etiology of the current bilateral hip 
disability.  The examiner should report 
all diagnoses.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current bilateral hip disability is 
related to any disease or injury in 
service, or is proximately due to or the 
result of the service-connected residuals 
of a back injury, T1 vertebra.  The 
examiner should provide a rationale for 
all conclusions.

3.  Then the AMC/RO should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


